Digitally signed by
                                                                              Reporter of Decisions
                          Illinois Official Reports                           Reason: I attest to the
                                                                              accuracy and integrity
                                                                              of this document
                                                                              Date: 2018.03.02
                                  Supreme Court                               15:26:37 -06'00'




                            In re Linda B., 2017 IL 119392




Caption in Supreme   In re LINDA B. (The People of the State of Illinois, Appellee, v. Linda
Court:               B., Appellant).



Docket No.           119392



Filed                September 21, 2017
Rehearing denied     November 20, 2017



Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     David Skryd, Judge, presiding.



Judgment             Affirmed.


Counsel on           Veronique Baker, Ann Krasuski, and Laurel Spahn, of Legal
Appeal               Advocacy Service of the Guardianship & Advocacy Commission, of
                     Hines, for appellant.

                     Lisa Madigan, Attorney General, of Springfield, and Kimberly M.
                     Foxx, State’s Attorney, of Chicago (Alan J. Spellberg and Matthew
                     Connors, Assistant State’s Attorneys, of counsel), for the People.

                     Cheryl R. Jansen, of Equip for Equality, of Springfield, amicus curiae.
     Justices                  CHIEF JUSTICE KARMEIER delivered the judgment of the court,
                               with opinion.
                               Justices Freeman, Thomas, Kilbride, Garman, Burke, and Theis
                               concurred in the judgment and opinion.



                                                  OPINION

¶1         The overarching issue presented in this appeal is whether a timely petition was filed,
       seeking immediate, involuntary admission of respondent for inpatient psychiatric treatment in
       a mental health facility pursuant to article VI of the Mental Health and Developmental
       Disabilities Code (Mental Health Code) (405 ILCS 5/3-600 et seq. (West 2012) (Emergency
       Admission by Certification)). In order to reach that issue, we must find that an exception to the
       mootness doctrine applies, as the 90-day period of hospitalization ordered by the Cook County
       circuit court has expired. The appellate court so found and affirmed the judgment of the circuit
       court. 2015 IL App (1st) 132134. On this record, and with some qualification with respect to
       the appellate court’s analysis, we affirm the judgment of the appellate court.

¶2                                          BACKGROUND
¶3         Proceedings in this case were initiated on May 9, 2013, when Connie Shay-Hadley, the
       mental health facility director at Mount Sinai Hospital (Mt. Sinai), filed a petition alleging that
       respondent, Linda B., was a person subject to involuntary admission to a treatment facility.
       The petition sought emergency inpatient admission by certificate, pursuant to section 3-600 of
       the Mental Health Code (405 ILCS 5/3-600 (West 2012)), stating that respondent was admitted
       to the “Mental Health Facility/Psychiatric Unit” on April 22, 2013.
¶4         The petition was supported by certificates submitted by Dr. Medela Gartel, who examined
       respondent on May 9, 2013, and Colleen Kurtz, a licensed clinical social worker who
       examined respondent later that same day. Both checked form boxes stating that respondent
       was mentally ill and required “immediate hospitalization” for the prevention of harm to
       respondent or others. Both stated that respondent was in need of treatment to prevent
       deterioration of her condition and that she could not understand the nature of her illness or the
       need for treatment. Gartel added, via handwritten notation, that respondent had exhibited
       “multiple psychiatric symptoms including paranoid delusions,” she had been violent with
       medical staff, and she had been wandering and defecating in the hall. Kurtz corroborated that
       observation as well as Gartel’s suggestion that respondent suffered from paranoid delusions.
       Kurtz added that respondent was refusing both medical and psychiatric medications.
¶5         On June 11, 2013, the trial court held a hearing addressing the matter of involuntary
       admission.1 At that hearing, Dr. Elizabeth Mirkin, a board-certified psychiatrist, testified that

           1
            Hearing on the May 9 petition was originally set for May 14, 2013, five days from the date upon
       which the petition was filed, which would seem to comport with the temporal requirement for a hearing
       set forth in section 3-611 of the Mental Health Code. See 405 ILCS 5/3-611 (West 2012) (“the court
       shall set a hearing to be held within 5 days *** after receipt of the petition”). Multiple “case
       management orders” were entered thereafter continuing the date for the hearing. Although the appellate

                                                     -2-
     respondent’s hospitalization at Mt. Sinai began on April 22, 2013, when she was admitted to a
     “medical floor,” where she was also “treated psychiatrically.” With respect to the
     circumstances prompting respondent’s admission, Mirkin volunteered:
             “She actually was board—agitated and very angry behaviors before she was admitted
             in medical floor because she was tachycardia and found to be severely anemic.[2] She
             was admitted to the medical floor. She was followed by a psychiatrist throughout her
             stay on the medical floor.”
     Mirkin also stated that respondent had sitters “throughout her stay on the medical floor.”
¶6       Mirkin testified that she first saw respondent on the medical floor on May 25, 2013. She
     had previously spoken to other staff members and had reviewed “other people psychiatry
     progress notes, nursing notes, doctors notes.” Mirkin stated that respondent was hospitalized
     for “both” psychiatric and medical treatment. Mirkin noted that this was not respondent’s first
     hospitalization. She had been admitted to Mt. Sinai’s psychiatric unit in January 2013 “with
     similar presentation.” According to Mirkin, respondent was admitted again in April. There had
     been “multiple prior hospitalizations.” Mirkin diagnosed respondent as suffering from
     schizophrenic disorder, stating that respondent had suffered from that malady for years.
¶7       Mirkin described, in detail, the symptoms respondent had exhibited: “[S]he was very
     delusional, very aggressive, agitated and threatening, labile and did not sleep, threatened staff,
     did not take medications for psychiatric and medical reasons.” Mirkin said that respondent was
     “much less symptomatic” at the time of the hearing because, pursuant to court order entered
     May 14, 2013,3 respondent was taking prescribed medications. Though Mirkin acknowledged
     that respondent was “less symptomatic,” she maintained that respondent was still delusional,
     easily agitated, aggressive, and subject to rapid mood swings. Mirkin observed that respondent
     had a history of noncompliance in taking medications, particularly whenever she was
     discharged from the hospital. Mirkin rendered her opinion, based upon a reasonable degree of
     psychiatric certainty, that respondent was unable, because of her mental illness, to provide for
     her basic physical needs without assistance and thus should be treated on an inpatient basis.
     Mirkin recommended that respondent be treated at Park Shore Nursing Home.


     court makes no mention of it, an amended petition for involuntary admission was filed on June 11, the
     day of the hearing. That petition appears to differ from the original petition in that (1) it was no longer
     alleged, as a basis for involuntary admission, that respondent “could be reasonably expected to engage
     in conduct” that might physically harm herself or others and (2) a report before disposition was
     attached—with supporting documentation from Kurtz and an “attending psychiatrist”—addressing an
     alternative treatment setting. The deleted allegation may have been in furtherance of a recommendation
     that respondent, who was homeless, be sent to a nursing home. We note, in passing, that Kurtz, in her
     statement, referred to having seen respondent “on psychiatric unit during previous admission.” Dates
     are not provided, so it is not clear when that “previous admission” might have been. In any event, the
     parties do not accord the filing of the amended petition any significance, and respondent does not
     complain that the hearing in this case was untimely. Therefore, we will not further address that
     procedural aspect of the case.
          2
            Dr. Mirkin testified that she graduated from medical school in St. Petersburg, Russia. At times, the
     syntax of her testimony corroborates the inference that English is not her first language. Grammatical
     lapses will not be noted hereafter.
          3
            The record indicates that medication was ordered in case No. 2013 COMH 1388.

                                                     -3-
¶8         In her cross-examination, counsel for respondent asked: “Is [respondent] recommended for
       nursing home placement because of mental health reasons or because of medical reasons?”
       Mirkin responded:
                   “Because of combination of mental health reasons and medical reasons. In her case,
               her mental health conditions prevents her from taking care of her medical condition.
               When she has exacerbation of her mental illness, then she doesn’t take care of herself,
               including her many medical conditions.”
       Inquiries by counsel regarding Park Shore Nursing Home revealed that Mirkin had very
       limited knowledge thereof. However, when asked whether Park Shore Nursing Home provided
       “behavioral mental health care or whether they primarily provide[d] medical care to elderly
       senior citizens,” Mirkin replied: “Because [respondent’s] diagnosis is schizoaffective disorder,
       she could not be admitted to the nursing home, which does not provide care for behavioral
       health.”
¶9         Upon further examination of Mirkin by respondent’s counsel, the following colloquy
       ensued:
                   “Q. Doctor, according to the chart, you’ve indicated as of approximately May 28th,
               the respondent was ready for discharge from Mt. Sinai, correct?
                   A. I had a note there. I saw her on the unit and I didn’t say that she is ready for
               discharge. I said that she does not need inpatient level of psychiatric care.
                   I said this is her baseline, but I never indicated that she could be discharged home.
               There was a process going on while she was on medical floor for her to be admitted to
               the nursing home; and by my note, I stated that she does not need to be transferred to
               inpatient psych unit.
                   Q. So all this time, from April 22nd to the present day, [respondent] has been on a
               medical unit and not a psychiatric hospital [sic] at the hospital?
                   A. She was cleared medically only as of last Saturday. *** At that time we found
               out we’re going with a nursing home placement. There’s no point of her to be
               transferred to six—the transfer to Six East mainly because on the medical floor, she’s
               been on one-to-one supervision; and the nursing home will not accept anybody to the
               nursing home unless their 24 hours of supervision and psychiatric unit is more
               appropriate for her.
                   She hasn’t been on supervision here unless she was admitted there last night. She
               hasn’t been put on one-to-one supervision.
                   While on medical floor, she needed one-to-one sitter. *** Constantly, she needed to
               have supervision all of the time.
                   Q. That’s one of the conditions for Park Shore to accept [respondent], that she goes
               24 hours without having a sitter?
                   A. Yes. Any nursing home inpatient, yes.”
¶ 10       Following cross-examination and after the State rested, respondent’s counsel moved to
       dismiss the petition for involuntary admission “based upon the petition having been filed well
       beyond the 24 hours after [respondent’s] admission.” Counsel argued that the petition was
       untimely filed where respondent was admitted to the medical floor of Mt. Sinai on April 22,
       2013, but was also being treated psychiatrically from that date.


                                                   -4-
¶ 11       Over counsel’s objection, the court allowed the State to reopen its case in order to adduce
       evidence pertinent to respondent’s motion. Speaking to the procedures the hospital generally
       employs with respect to involuntary admission, Mirkin explained:
                    “We have—when patient is admitted to medical floor, if medical team feels that
                psychiatric treatment needed or psychiatrist needs to be seen, we feel and I feel and
                consults every day, four or five patients.
                    We don’t submit any petitions for any other patients unless we start believing that
                patients need, either psychiatric admission or patient needs treatment against their will.
                    Patients are on typical medical floor without—even now at this moment, I see like
                every day, I see four or five patients on medical floors. We do not do petitions unless
                we think the patient needs to go to court because the patient is noncompliant with
                treatment.”
       Counsel for the State asked: “Was the decision made when it was determined that she needed
       inpatient psychiatric treatment?” Mirkin responded:
                    “At that time she was still on medical floor. I was not in service at that time, but I
                reviewed the chart. I thought it was appropriate when the doctor went to court on May
                14 because it was considered that she needed psychiatric treatment and she was not
                taking medications.”
       Counsel for the State then asked: “So initially, the primary purpose for [respondent’s]
       hospitalization was for medical treatment?” Mirkin responded: “For both, but she was on
       medical floor, so we never start petitions while patient is on medical floor, unless we think that
       she needed more psych, more structured environment. It is not at all appropriate. We never do
       this.”
¶ 12       Following Mirkin’s testimony, the circuit court denied respondent’s motion to dismiss the
       petition for involuntary admission. Respondent then rested without testifying or presenting
       evidence.
¶ 13       After closing argument, the circuit court granted the petition for involuntary admission. In
       its written order, the court found respondent subject to involuntary admission on an inpatient
       basis because (1) respondent’s mental illness rendered her unable to provide for her basic
       physical needs and to guard herself from serious harm and (2) respondent’s mental illness
       resulted in (a) her refusal of necessary treatment, (b) her inability to understand the need for
       such treatment, and (c) a reasonable expectation that, if respondent was not treated, she would
       suffer further mental or emotional deterioration. The written order also provided that
       respondent be treated at Park Shore Nursing Home, based on Dr. Mirkin’s recommendation,
       for a period of hospitalization not to exceed 90 days.
¶ 14       In respondent’s ensuing appeal, the appellate court first noted that respondent’s 90-day
       period of hospitalization had expired, rendering the appeal moot, as the appellate court could
       no longer grant respondent effectual relief. 2015 IL App (1st) 132134, ¶ 11. However, the
       appellate court considered and applied the public interest exception to the mootness doctrine to
       address the merits of the issues raised by respondent. Id. ¶ 13.
¶ 15       On the merits, the appellate court appears to have resolved this case on the bases of two
       premises: (1) respondent’s “physical” admission to the hospital was not synonymous with
       “legal” admission under article VI of the Mental Health Code (2015 IL App (1st) 132134,
       ¶ 19), and (2) the medical floor of the hospital, arguably, was not a “mental health facility”

                                                    -5-
       within the meaning of the statute, irrespective of whether psychiatric treatment was rendered
       there (id. ¶ 23). Thus, the appellate court affirmed the judgment of the circuit court, concluding
       that the petition for involuntary admission was timely filed.

¶ 16                                            ANALYSIS
¶ 17       Initially, we note that this appeal is moot because respondent’s underlying 90-day
       admission period has expired. See In re Andrew B., 237 Ill. 2d 340, 346 (2010). Consequently,
       we must determine whether an exception to the mootness doctrine applies. Id. One exception
       to the mootness doctrine allows a court to resolve an otherwise moot issue if the issue involves
       a matter of substantial public interest. Bettis v. Marsaglia, 2014 IL 117050, ¶ 9. Respondent
       argues that exception applies to questions posed in this appeal.

¶ 18                                     I. Public Interest Exception
¶ 19       The public interest exception permits review of an otherwise moot appeal when three
       requirements are met: (1) the question presented must be public rather than case-specific in
       nature; (2) an authoritative determination is needed to guide public officers in future cases; and
       (3) there is a likelihood the issue will recur. People v. Holt, 2014 IL 116989, ¶ 47; Andrew B.,
237 Ill. 2d at 347. This exception must be construed narrowly and established by a clear
       showing of each criterion. Andrew B., 237 Ill. 2d at 347.
¶ 20       We believe the requisites for application of the public interest exception are satisfied in this
       case. “ ‘[T]he procedures which must be followed *** before a court may authorize
       involuntary treatment to recipients of mental health services are matters of a public nature and
       of substantial public concern.’ ” In re Lance H., 2014 IL 114899, ¶ 14 (quoting In re Mary Ann
       P., 202 Ill. 2d 393, 402 (2002)). Obviously, as this court acknowledged in Lance H., the same
       can be said of the procedures for involuntary commitment. Id. Moreover, we find that the
       circumstances in this case meet the second criterion for application of the exception because
       there is apparently uncertainty as to the type of facilities, or portions thereof, that meet the
       statutory definition of a “mental health facility” (see 2015 IL App (1st) 132134, ¶ 23 (the
       appellate court in this case assumed, “arguendo, that respondent was in a mental health
       facility” while citing appellate authority that clearly suggests otherwise)) and, relatedly,
       whether the type of treatment administered in a facility may, in itself, qualify it as a “mental
       health facility.” Even more to the point, this case presents the question of whether
       simultaneous, hybrid treatment, for both psychiatric and medical conditions, either qualifies
       (in the first instance) or disqualifies (in the second) the recipient for status as a mental health
       patient in a facility, depending upon which condition predominates. Finally, the third criterion
       for application of the exception is met because, as was the case in Lance H., “respondent’s own
       history demonstrates how this question might recur.” Lance H., 2014 IL 114899, ¶ 14. Dr.
       Mirkin testified that respondent has a history of noncompliance in taking medications,
       particularly whenever she was discharged from the hospital, and she has had “multiple prior
       hospitalizations.” As was the case in this instance—and is likely the case in many
       others—respondent “presented” at the hospital with interrelated psychiatric and medical
       problems, which are necessarily subject to holistic treatment and the origins of which are not
       subject to neat temporal or treatment categorization. We see this scenario as one likely to recur



                                                    -6-
       in the general population.

¶ 21                                          II. Pertinent Statutes
¶ 22       Section 3-600 of the Mental Health Code authorizes a person 18 years of age or older to
       seek involuntary admission, “to a mental health facility,” of an individual 18 years of age or
       more, who is “in need of immediate hospitalization.” 405 ILCS 5/3-600 (West 2012). Section
       1-114 of the Mental Health Code defines a “mental health facility” as “any licensed private
       hospital, institution, or facility or section thereof, and any facility, or section thereof, operated
       by the State or a political subdivision thereof for the treatment of persons with mental illness
       and includes all hospitals, institutions, clinics, evaluation facilities, and mental health centers
       which provide treatment for such persons.”4 405 ILCS 5/1-114 (West 2012).
¶ 23       Section 3-601(a) of the Mental Health Code provides:
               “When a person is asserted to be subject to involuntary admission on an inpatient basis
               and in such a condition that immediate hospitalization is necessary for the protection of
               such person or others from physical harm, any person 18 years of age or older may
               present a petition to the facility director of a mental health facility in the county where
               the respondent resides or is present. The petition may be prepared by the facility
               director of the facility.” 405 ILCS 5/3-601(a) (West 2012).
¶ 24       Section 3-601(b)(1) sets forth the aspects of a respondent’s condition that must be
       addressed in the petition. Subsection (b)(1) requires a “detailed statement of the reason for the
       assertion that the respondent is subject to involuntary admission on an inpatient basis,
       including the signs and symptoms of a mental illness and a description of any acts, threats, or
       other behavior or pattern of behavior supporting the assertion and the time and place of their
       occurrence.” 405 ILCS 5/3-601(b)(1) (West 2012).
¶ 25       Section 3-602 of the Mental Health Code requires that the petition be “accompanied by a
       certificate executed by a physician, qualified examiner, psychiatrist, or clinical psychologist
       which states that the respondent is subject to involuntary admission on an inpatient basis and
       requires immediate hospitalization.” 405 ILCS 5/3-602 (West 2012). The certificate must
       evince an examination of the respondent “not more than 72 hours prior to admission” and must
       contain “other factual information relied upon in reaching a diagnosis, and a statement as to
       whether the respondent was advised of his rights under Section 3-208.” Id.
¶ 26       Finally, section 3-611, at issue here, provides:
               “Within 24 hours, excluding Saturdays, Sundays and holidays, after the respondent’s
               admission under this Article, the facility director of the facility shall file 2 copies of the
               petition, the first certificate, and proof of service of the petition and statement of rights
               upon the respondent with the court in the county in which the facility is located. Upon
               completion of the second certificate, the facility director shall promptly file it with the
               court. The facility director shall make copies of the certificates available to the
               attorneys for the parties upon request. Upon the filing of the petition and first

           4
            Section 1-113 of the Mental Health Code further defines a “licensed private hospital” as “any
       privately owned home, hospital, or institution, or any section thereof which is licensed by the
       Department of Public Health and which provides treatment for persons with mental illness.” 405 ILCS
       5/1-113 (West 2012).

                                                     -7-
               certificate, the court shall set a hearing to be held within 5 days, excluding Saturdays,
               Sundays and holidays, after receipt of the petition. The court shall direct that notice of
               the time and place of the hearing be served upon the respondent, his responsible
               relatives, and the persons entitled to receive a copy of the petition pursuant to Section
               3-609.” 405 ILCS 5/3-611 (West 2012).

¶ 27                                           III. Merits
¶ 28       The parties’ arguments concerning the timely filing of the petition focus on two questions.
       First, under the circumstances, did the medical floor of Mt. Sinai qualify as a “mental health
       facility” as specified in article VI of the Mental Health Code? Second, what constitutes
       “admission” for purposes of section 3-611?

¶ 29                                     A. “Mental Health Facility”
¶ 30        Respondent contends that the appellate court erred when it failed to find that the medical
       floor of Mt. Sinai—where she was treated for medical and psychiatric conditions—qualified as
       a “mental health facility,” as defined by the Mental Health Code. Respondent observes that the
       Mental Health Code broadly defines a “mental health facility” as a private facility, or a section
       thereof, or a facility operated by the State or its political subdivisions, that (1) is licensed by the
       Department of Public Health and (2) provides treatment for persons with mental illness. See
       405 ILCS 5/1-114 (West 2012). She observes that section 1-114 does not require that a mental
       health facility have a primary purpose of treating individuals with mental illnesses.
       Respondent notes that Mt. Sinai is a licensed general hospital that—as Dr. Mirkin
       testified—regularly provides treatment to people with mental illnesses on its medical floors, as
       well as in the psychiatric unit. Respondent thus submits, relying upon the psychiatric treatment
       she received on a medical floor of the hospital, that the medical floor qualified as a “mental
       health facility” as defined by the Mental Health Code.
¶ 31        Respondent takes issue with the appellate court’s reliance upon In re Moore, 301 Ill. App.
3d 759, 766 (1998), arguing that Moore’s narrow construction of the term “mental health
       facility”—with respect to hospitals, meaning only “[t]hose sections or units” specifically
       dedicated to the treatment of mentally ill patients—is not consistent with the “current reality,”
       in which psychiatric services are provided in diverse venues offering both medical and
       psychiatric treatment. Respondent notes, for example, that the Illinois Department of Human
       Services website directs that those suffering psychiatric emergencies go, or be taken, to the
       emergency room at their local hospital.5 Respondent also points to section 3-606 of the Mental
       Health Code, which provides that a peace officer “may take a person into custody and transport
       him to a mental health facility when the peace officer has reasonable grounds to believe that
       the person is subject to involuntary admission on an inpatient basis and in need of immediate
       hospitalization to protect such person or others from physical harm.” 405 ILCS 5/3-606 (West
       2012). Respondent states that the appellate court “has interpreted this section, and has applied
       it to hospital emergency room departments without question though, according to its language,


           5
             See Mental Health, Ill. Dep’t Hum. Servs., http://www.dhs.state.il.us/page.aspx? item=29735 (last
       visited Sept. 8, 2017).

                                                      -8-
       that section applies specifically to ‘mental health facilit[ies].’ ”6 Further, she asks us to take
       judicial notice of 94 involuntary admission petitions, filed over a 22-month period (September
       2014 to June 2016), by hospitals that—according to respondent—lack mental health units.7
¶ 32        Respondent concludes: “To construe the Code as applying only to distinct psychiatric units
       would result in disparate treatment of individuals with mental illnesses based on the location of
       their treatment. *** If this court affirms the appellate court’s decision in In re Linda B., people
       could be held in scatter beds[8] on medical floors or in emergency rooms without their consent
       and without the legal protections the Code guarantees.” Further, to the extent that the treatment
       afforded a patient in a facility may affect the statutory category into which the facility properly
       fits, the respondent argues that “respondents [should not] have different rights at different
       times dictated by the status of their non-psychiatric health. Individuals without comorbid
       medical conditions who could be admitted directly to psychiatric units would be afforded the
       Code’s protections of notice, right to counsel, and their day in court, whereas recipients with
       serious comorbid conditions would not.” (Emphasis in original.)
¶ 33        As we understand the State’s position—or positions—the State first advocates for a
       bright-line rule, relying upon Moore, arguing that the legislature intended that section 3-611
       only apply when a patient is admitted to a facility or section thereof specifically designated as,
       and operating exclusively as, a “mental health facility.” The State notes that Moore held the
       language of the pertinent “statutory provisions recognizes that there may be sections within a
       hospital devoted to treatment of mentally ill patients” and concluded “[t]hose sections or units,
       and not the entire hospital, are mental health facilities for purposes of the involuntary
       admission provisions of the Code.” Moore, 301 Ill. App. 3d at 766.
¶ 34        However, the State also appears to concede that the type of treatment provided to a patient
       is relevant in determining the kind of facility in which the patient receives treatment. The State
       acknowledges, for example, that “section 5/1-114 implicitly suggests that an emergency room
       could be considered a mental health facility as a ‘section’ of a private hospital when used ‘for
       the treatment of persons with mental illness.’ ” Notwithstanding, the State submits “[t]hat does
       not alter the calculus here, where Dr. Mirkin’s testimony made clear that respondent was
       admitted for medical care, and in addition to that care, received psychiatric care.” By that
       acknowledgment, the State appears to retreat from espousing a bright-line rule, such as that

           6
              Respondent cites In re Demir, 322 Ill. App. 3d 989, 990-92 (2001), and In re Joseph P., 406 Ill.
       App. 3d 341, 348 (2010), overruled on other grounds by In re Rita P., 2014 IL 115798, ¶¶ 33-34.
            7
              Public documents, such as those included in the records of other courts and administrative
       tribunals, fall within the category of “readily verifiable” facts capable of instant and unquestionable
       demonstration of which a court may take judicial notice. Cordrey v. Prisoner Review Board, 2014 IL
117155, ¶ 12; May Department Stores Co. v. Teamsters Union Local No. 743, 64 Ill. 2d 153 (1976).
       The fact that the referenced petitions were filed meets the criteria for judicial notice; that the hospitals
       in question lacked designated psychiatric facilities turns out to be not so readily verifiable. We decline
       to take judicial notice of respondent’s representation in that respect. In the end, it makes no difference
       in our analysis or the outcome.
            8
              “Scatter beds” is a term used in the psychiatry field to refer to psychiatric patient placement in beds
       designated for general medical treatment throughout a medical facility, rather than in devoted
       psychiatric units. Tami L. Mark et al., Psychiatric Discharges in Community Hospitals With and
       Without Psychiatric Units: How Many and for Whom?, 61 Psychiatric Servs. 562 (2010).

                                                         -9-
       announced in Moore, seemingly advocating for a primary-purpose-of-treatment test and
       minimizing the significance of the medical venue where psychiatric treatment is provided.
¶ 35       We note, initially, that it is far from “clear,” based upon the only testimony at the
       hearing—Dr. Mirkin’s—that it was respondent’s medical condition alone that brought her to
       someone’s attention and resulted in her hospitalization or even that her medical condition was
       the primary factor in her hospitalization and treatment. The certificates filed in support of the
       petition for involuntary admission do not suggest a contrary inference. Though the State, at the
       hearing in this matter, attempted to solicit Mirkin’s acquiescence to the proposition that,
       “initially, the primary purpose for [respondent’s] hospitalization was for medical treatment,”
       Mirkin responded—contrary to the State’s suggestion otherwise in its brief9—that respondent
       was admitted for “both” psychiatric and medical treatment. In fact, Mirkin’s testimony
       indicated that it was respondent’s psychiatric condition that led to her acute medical problems:
       “In her case, her mental health conditions prevents her from taking care of her medical
       condition. When she has exacerbation of her mental illness, then she doesn’t take care of
       herself, including her many medical conditions.” Mirkin indicated that respondent exhibited
       “agitated and very angry behaviors before she was admitted in [the] medical floor,” and Mirkin
       acknowledged that respondent was “followed by a psychiatrist throughout her stay on the
       medical floor” and had sitters “throughout her stay on the medical floor.”
¶ 36       It would seem to us that respondent’s psychiatric treatment and supervision on the medical
       floor were at least as comprehensive and structured as anything she might have received in the
       psychiatric unit, which the State has to concede is a “mental health facility.” We think most
       people of ordinary sensibility would agree with the application of abductive reasoning in this
       instance and conclude that a facility, or section thereof, capable of providing mental health
       services, that does in fact provide the individual mental health services, is a mental health
       facility.10 To find otherwise is to exalt a facility’s self-designated nomenclature over its actual
       function. We decline to do so.
¶ 37       And there is no reason to do so. The legislature made the definition of “mental health
       facility” extremely broad so as to encompass any place that provides for “the treatment of
       persons with mental illness.” 405 ILCS 5/1-114 (West 2012). It bears repeating that the Mental
       Health Code defines a “mental health facility” as “any licensed private hospital, institution, or
           9
             The State asserts, in its brief, that “the primary purpose of respondent’s treatment was to address
       her deteriorating physical condition” (emphasis added) and “[o]nce her physical health had been
       stabilized, respondent was moved to a psychiatric floor, and the petition for involuntary treatment was
       filed within 24 hours.” We find no clear support in the record for either proposition. Mirkin declined to
       subscribe to the proposition the State now asserts, and her testimony was ambiguous as to whether
       respondent was moved to a psychiatric unit and, if so, when; the same can be said of Kurtz’s
       documentary reference to having seen respondent on a “psychiatric unit during [a] previous
       admission.” Similarly, elsewhere in the State’s brief, the State asserts that “Dr. Mirkin’s testimony was
       clear that respondent was admitted to the emergency room at Mount Sinai Hospital, but was then placed
       on a medical floor for weeks to address her underlying health concerns.” Although we might assume
       that respondent entered the hospital via the emergency room, the term “emergency room” does not
       appear in this record, and Dr. Mirkin never testified that respondent was admitted there.
            10
               With no intent to be flippant, the abductive process is probably never better put than in this
       common expression: If it looks like a duck, swims like a duck, and quacks like a duck, then it is
       probably a duck.

                                                      - 10 -
       facility or section thereof, and any facility, or section thereof, operated by the State or a
       political subdivision thereof for the treatment of persons with mental illness and includes all
       hospitals, institutions, clinics, evaluation facilities, and mental health centers which provide
       treatment for such persons.” (Emphases added.) 405 ILCS 5/1-114 (West 2012). The definition
       could not be more comprehensive. The legislature sought to include within its ambit the whole
       facility or a section thereof and private as well as public facilities. The salient feature of the
       definition is that it applies to any facility, or any part of a facility, that provides for “the
       treatment of persons [afflicted] with mental illness.” What the facility is called, if and when it
       performs some other function, is irrelevant. In those instances in which a facility or section of a
       facility provides psychiatric treatment to a person with mental illness—as was the case
       here—it qualifies as a “mental health facility” for purposes of the Mental Health Code’s
       application.
¶ 38       As this court has repeatedly acknowledged, the administration of involuntary mental health
       services involves a “ ‘ “massive curtailment of liberty.” ’ ” In re Robert S., 213 Ill. 2d 30, 46
       (2004) (quoting In re Barbara H., 183 Ill. 2d 482, 496 (1998), quoting Vitek v. Jones, 445 U.S.
480, 491 (1980)). As aptly noted in In re Torski C., 395 Ill. App. 3d 1010, 1018 (2009), the
       provisions of the Mental Health Code reflect legislative recognition that civil commitment is a
       deprivation of personal liberty, and the purpose of its procedures is to provide adequate
       safeguards against unreasonable commitment. We believe the legislature enacted a broad
       definition of “mental health facility” to further those ends. Appellate decisions inconsistent
       with our holding herein are hereby overruled.
¶ 39       In today’s era of integrated, holistic health care, we believe it is unrealistic to think that
       medical personnel on a medical floor or in an emergency room—or anyone for that
       matter—would not recognize and report someone with psychiatric symptoms as striking as
       respondent’s and that psychiatric specialists and structured treatment would not be brought to
       bear, irrespective of the medical environment wherein the patient is housed. On the other hand,
       one might well understand how a patient could be treated psychiatrically, involuntarily, in
       facilities not specifically designated as “mental health facilities” and thus be deprived of the
       Mental Health Code’s safeguards. It could well have happened here.
¶ 40       However, we do not know it happened here because the record does not reflect that, prior to
       the filing of this petition on May 9, 2013, respondent was an involuntary recipient of
       psychiatric services in the hospital. We can readily assume, at some point in time, she resisted
       psychiatric treatment, but we do not know for certain when that occurred. Here, we address the
       second question posed at the outset of our analysis: What constitutes “admission” for purposes
       of section 3-611?
¶ 41       There is no dispute that respondent was physically admitted to the hospital as a patient on
       April 22, 2013. The petition for involuntary admission states as much.11 However, nothing in
       this record identifies the capacity in which respondent was admitted, i.e., whether she was a
       voluntary or involuntary recipient of treatment. At oral argument, counsel for respondent
       conceded as much, but she argued that the evidence suggested that respondent was there
       involuntarily. Counsel for the State countered that the issue of consent to treatment was not

           11
               It also states that respondent was admitted to the “Mental Health Facility/Psychiatric Unit” on that
       date.

                                                        - 11 -
       developed at the June 11 hearing and that it was unclear on what date respondent became
       noncompliant or treatment became involuntary. Pressed upon this point at oral argument,
       counsel for respondent noted that she tried at the hearing to ask Dr. Mirkin by what legal
       authority treatment was provided to respondent—consensual or otherwise—but the trial court
       sustained the State’s objection that the question was beyond the scope of direct examination.
       Counsel explained to this court: “Then there was a decision that that was not needed to be
       covered in any kind of case-in-chief, because of trial strategy.” Counsel did not elaborate on,
       and we cannot conceive, what the aim of that strategy would have been.
¶ 42       What we are left with is bare-bones evidence of physical admission to the hospital, with
       some evidence of communication between hospital personnel and unidentified family
       members of respondent. Respondent’s daughter was specifically identified in the petition for
       involuntary admission. There was no evidence as to the exact means by which respondent
       came to the hospital or how she was admitted there. For all we know, respondent may have
       been persuaded to go there voluntarily by family members. Treatment may have been
       consensual for a time. As the State suggests, it is unclear what date respondent became
       noncompliant or treatment became involuntary.
¶ 43       During oral argument, counsel for respondent was asked whose responsibility it was to
       show respondent was previously in the hospital involuntarily. Counsel for respondent would
       place that burden on the State, but we believe it is respondent’s burden. It is well established
       that, on appeal, the party claiming error has the burden of showing any irregularities that would
       justify reversal. Flynn v. Vancil, 41 Ill. 2d 236, 241 (1968). Error is never presumed by a
       reviewing court; it must be affirmatively shown by the record. Id. at 241-42. It is the
       appellant’s burden to present a sufficiently complete record of the proceedings at trial to
       support a claim of error, and any doubts that may arise from the incompleteness of the record
       will be resolved against the appellant. Williams v. BNSF Ry. Co., 2015 IL 117444, ¶ 31.
¶ 44       Counsel for respondent was aware of the significance of respondent’s legal status prior to
       the filing of the petition; she attempted, unsuccessfully, to cross-examine Mirkin on that very
       point during the June 11 hearing. She could have revisited that issue in her portion of the case,
       but she informed us during oral argument that she decided not to do so. In order to establish
       untimely filing of the May 9 petition, respondent had to establish that her initial period of
       hospitalization and psychiatric treatment was involuntary. Whether she could have done so or
       not, respondent’s counsel did not make that record.
¶ 45       If the initial treatment was not rendered against respondent’s will, which is entirely
       possible—it is reasonable to infer that some change in respondent’s volitional disposition
       might have prompted the filing of the petition, after weeks of treatment—then we have a
       situation governed by this court’s analysis in Andrew B., as the State contends. In that case, this
       court acknowledged what would seem obvious: that a patient’s legal status within a facility
       may change while the patient is a resident there.
¶ 46       In Andrew B., respondent voluntarily entered the facility for treatment but later expressed a
       desire to leave. A petition for involuntary admission was filed but was later voluntarily
       dismissed by the State. The court ordered respondent’s discharge; however, respondent was
       not physically released. Instead, the next day a petition was filed for respondent’s emergency
       admission by certificate under section 3-600 of the Mental Health Code. That petition, like the
       previous one, was then voluntarily dismissed by the State, and the court again ordered


                                                   - 12 -
       respondent’s discharge. Again, respondent was not released. Yet another petition was filed for
       emergency admission pursuant to section 3-600. The circuit court ultimately granted the
       petition and, en route to that disposition, denied respondent’s motion to dismiss, wherein he
       had argued, because he was never physically released pursuant to the court’s previous
       discharge orders, his continued detention at the facility violated his rights under the Mental
       Health Code and entitled him to a full and complete release. Andrew B., 237 Ill. 2d at 343-45.
¶ 47       The appellate court affirmed, rejecting respondent’s argument that the petition seeking his
       involuntary admission was untimely filed under section 3-611 of the Mental Health Code. In re
       Andrew B., 386 Ill. App. 3d 337 (2008).
¶ 48       We reached the same result. In upholding the order of the circuit court and rejecting
       respondent’s contention that the emergency petition was untimely filed, we noted that “the
       Code refers to ‘admission’ in a legal sense to describe the individual’s legal status” within a
       facility. Andrew B., 237 Ill. 2d at 350. “In other words, section 3-611’s reference to
       ‘admission’ is not always limited to the individual’s original physical entry.” Id. Andrew
       entered the facility on a voluntary basis, but while there, his legal status changed pursuant to
       the filing and granting of an emergency petition for involuntary admission.
¶ 49       The takeaway, for our purposes, is that legal status may change while one is in a mental
       health facility—and that could well be the case here. Respondent has not demonstrated that her
       physical entry into the facility, and her initial treatment there, were involuntary. Thus, she has
       not demonstrated that error occurred, that the petition for involuntary commitment was not
       timely filed.
¶ 50       This court is not bound by the appellate court’s reasoning and may affirm on any basis
       presented in the record. People v. Williams, 2016 IL 118375, ¶ 33. We apply that principle
       here.
¶ 51       For the foregoing reasons, the judgment of the appellate court is affirmed.

¶ 52      Affirmed.




                                                   - 13 -